department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person telephone number identification_number employer_identification_number number release date date date uil legend credit_union state dear ------------------ this letter responds to the request of counsel for credit_union dated date for a ruling that the equity shares that credit_union issued solely to develop a means to raise additional capital to fully comply with national credit_union administration regulations do not constitute capital stock within the meaning of sec_501 of the internal_revenue_code code facts the 1930s credit_union operates on a nonprofit basis solely for the mutual benefit of its million plus members virtually all of whom are employees of the state government teachers or members of their respective families credit_union provides traditional deposit lending and payment transaction services to its members and it has several billion dollars in assets counsel for credit_union represents that no individuals or entities participate in credit union’s ownership or management other than its members credit_union is a state-chartered federally-insured credit_union incorporated in credit_union was recognized as exempt from federal_income_tax under section ownership in credit_union is represented by share accounts authorized under and all of credit union’s net_earnings are either returned to members directly or retained for their benefit a of the code as an organization described in sec_501 because it is covered by a group exemption as a subordinate member of state’s parent organization of the state-chartered credit unions state credit_union act purchased by its members in exchange for funds invested in credit_union such share accounts are similar to bank deposit accounts dividends_paid on share accounts are analogous to interest_paid on bank accounts credit union’s share accounts are federally insured up to dollar_figure per insured account counsel for credit_union represents that regardless of the amount or number of share accounts owned each member of credit_union has only one vote on all matters on which members are entitled to vote counsel further represents that the one-member one-vote rule is mandated by state law and credit union’s organizational documents if credit_union liquidates its share accounts are subordinate to the claims of credit union’s creditors such share accounts are characterized as liabilities on credit union’s balance_sheet consistent with the treatment of such accounts under generally_accepted_accounting_principles and regulation by state as well as by the national credit_union administration ncua in ncua promulgated certain prompt corrective action regulations pca regulations implementing provisions of the federal credit_union act in order to maintain its current operations under pca regulations credit_union is required to maintain a minimum ratio of net_worth to total assets of seven percent however counsel for credit_union represents that pca regulations currently recognize only credit union’s retained earnings as qualifying net_worth thus to the extent that credit union’s total assets grow faster than its ability to add to its retained earnings pca regulations make it more difficult for credit_union to satisfy the capital requirements as a result counsel for credit_union represents that credit_union needs an alternative capital instrument to raise additional capital at this time however neither congress nor ncua recognize any such alternative capital as part of a credit union’s net_worth under pca regulations receive regulatory recognition until it exists in a form that can be studied credit_union issued dollar_figure in share certificates equity shares to one of its members in furthermore counsel represents that credit_union issued the equity shares solely to develop a means to raise additional capital to fully comply with pca regulations counsel for credit_union anticipates that in the near future there will be reconsideration of the current restrictions preventing equity shares from being taken into account in the determination of net_worth under pca regulations counsel for credit_union represents that credit_union is subject_to supervision counsel for credit_union represents that because alternative capital does not counsel for credit_union also represents that equity shares do not grant to their credit union’s equity shares constitute share accounts under the state credit_union act although dividends on the equity shares are not guaranteed credit_union intends to pay them at a rate equal to the dividend rate on the outstanding_stock of the federal_home_loan_bank of atlanta credit_union may defer interest payments on equity shares without charge counsel for credit_union represents that although equity shares do not have a stated maturity_date a credit_union may call equity shares at any time and b the holder is entitled to redemption of equity shares only after five years’ written notice and only if credit_union will immediately thereafter be in compliance with all applicable regulatory capital requirements moreover counsel represents that the call and redemption price is the amount of the investment counsel for credit_union further represents that equity shares are subordinate to all obligations and share accounts of credit_union equity shares cannot be transferred without the prior consent of credit_union additionally counsel represents that a holder of equity shares has no conversion rights no restrictions against dilution and no preemptive rights to purchase additional equity shares holder or holders any voting rights with respect to credit_union moreover counsel represents that the holders only have rights to receive interest payments and the amount received on the redemption of equity shares by credit_union counsel for credit_union represents that the administrator of the state credit_union division granted regulatory approval to the issuance of equity shares in ruling requested capital stock within the meaning of sec_501 of the code law and analysi sec_501 of the code is exempt from federal_income_tax taxes for c redit unions without capital stock organized and operated for mutual purposes and without profit in la caisse populaire ste marie v united_states ustc p d n h aff’d 563_f2d_505 1st cir the tax_court determined that the taxpayer whose credit_union status was at issue in the case was without capital stock for sec_501 of the code provides for exemption from federal income sec_501 of the code provides that an organization described in section counsel for credit_union seeks a ruling that equity shares do not constitute in united_states attorney_general opinion op att’y gen the purposes of sec_501 the court reasoned that there was no capital stock where the shares owned by the members could not appreciate in value where the cost of a share -- dollar_figure -- was the same price as when the taxpayer was established in the 1930s and where the taxpayer would buy back any share for dollar_figure the purchase_price for the share resulting in no gain_or_loss the court citing a united_states attorney_general opinion op att’y gen concluded that this taxpayer’s structure was the same structure which was initially approved as being without capital stock so that credit unions could be exempted under the general exemption for co-operative institutions u s attorney_general opined that credit unions as they exist under massachusetts law were in substance and in fact the same as cooperative banks and were thus exempt from federal_income_tax under sec_11 of the date income_tax law since no certificate of stock is issued to the shareholder in a credit_union the attorney_general opinion provided that it seems clear that the term capital stock as used in connection with credit unions is in no sense similar to the accepted business meaning of that term which congress doubtless had in mind when the words without capital stock were inserted the attorney_general noted that while dividends are paid on shares of stock in a credit_union it is in reality the same as paying interest on deposits moreover the attorney_general stated that at the annual meeting of the association each member shareholder or depositor has but one vote and no member can vote by proxy additionally at this meeting the members may upon recommendation of the board_of directors declare a dividend from income which has been actually collected during the fiscal_year after certain deductions have been made but as a practical matter the dividend simply takes the place of interest thus the attorney_general concluded that shareholding is merely a means of accumulating savings and is one of the privileges of membership in the credit_union counsel for credit_union represents that credit_union is organized and operates as a credit_union for the mutual benefit of its membership therefore the sole issue we must determine is whether the equity shares constitute capital stock within the meaning of sec_501 of the code in determining that capital stock under the respective state laws did not constitute capital stock for purposes of sec_501 the tax_court and the attorney_general have focused upon the fact that shareholding in a credit_union was merely a means of saving in that there was no possibility of appreciation in a capital_investment in the credit_union and that such capital stock did not grant a participating equity_interest in the credit_union state credit_union act purchased by its members in exchange for funds invested in credit_union such share accounts are similar to bank deposit accounts dividends_paid on share accounts are analogous to interest_paid on bank accounts counsel represents that credit_union is only issuing equity shares in order to satisfy the more stringent capital requirements imposed by ncua’s pca regulations equity shares ownership in credit_union is represented by share accounts authorized under based on the information included in the submission and the representations of provide only for discretionary interest payments until their redemption moreover counsel represents that the call and redemption price is the amount of the investment consequently counsel represents that the holders only have rights to receive interest payments and the amount received on the redemption of equity shares by credit_union counsel for credit_union also represents that equity shares do not grant to their holder or holders any voting rights or o ther participation rights in the management of credit_union in addition counsel represents that equity shares are subordinate to all obligations and share accounts of credit_union equity shares cannot be transferred without the prior consent of credit_union and a holder of equity shares has no conversion rights no restrictions against dilution and no preemptive rights to purchase additional equity shares ruling counsel we conclude that equity shares do not constitute capital stock within the meaning of sec_501 of the code because they are merely a means of saving in that they grant neither a participating equity_interest in credit_union nor any participation in the management of credit_union accordingly credit union’s tax- exempt status under sec_501 is not adversely affected by credit union’s issuance of equity shares in the facts and representations upon which it is based except as we have ruled herein we express no opinion as to the tax consequences of the transactions under other sections of the code and income_tax regulations code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice k of the code provides that this ruling may not be used or cited by others as precedent this ruling will be made available for public inspection under sec_6110 of the this ruling is based on the understanding that there will be no material changes this ruling is directed only to the organization that requested it section if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice robert c harper jr manager exempt_organizations technical group sincerely s
